Yashili International Holdings Ltd (incorporated in the Cayman Islands with limited liability) (Stock Code: 1230) LIST OF DIRECTORS AND THEIR ROLE AND FUNCTION The members of the board of Directors (“Board”) of Yashili International Holdings Ltd are set out below: Non-Executive Directors Ms. Sun Yiping (Chairman) Mr. Ding Sheng Mr. Wu Jingshui Executive Directors Mr. Li Dongming Mr. Zhang Lidian Mr. Zhang Yanpeng Independent Non-executive Directors Mr. Yu Shimao Mr. Chen Yongquan Mr. Samuel King On Wong Mr. Liu Jinting There are three Board committees. The table below provides the membership information of these committees on which each Board member serves. Board Committee Director Audit Committee Remuneration Committee Nomination Committee Ms. Sun Yiping M C Mr. Yu Shimao M C M Mr. Zhang Lidian M Mr. Chen Yongquan M M Mr. Samuel King On Wong C M Mr. Wu Jingshui M Notes: CChairman of the relevant Board committees MMember of the relevant Board committees Hong Kong, 13 August 2013
